DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 26-33 are pending. Claim 13-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (US 20110213222 A1) in view of Rodgers (US 20070136102 A1).
Claim 1. Leyde teaches a monitoring system, comprising:
at least one monitor device configured to monitor one or more physical properties of a user 
([0072] epilepsy and other neurological or psychiatric disorders
[0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20 ),

wherein said one or more physical properties of the user comprises a state of sleep of the user
([0203] Some embodiments of the monitoring system may include an integral subject diary functionality ... the subject's sleep state (drowsy, going to sleep, waking up, etc.);

an artificial intelligence (AI) system configured to receive and analyze the monitored physical properties to generate one or more activity parameters optimized or personalized to the user
[0160] At step 100, the stored EEG signals are manually analyzed by the physician and/or analyzed with EEG analysis software, typically using a seizure advisory algorithm(s)... 
[0194] - [0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20. At step 210, the tuned algorithm and the other user interface aspects of the present invention may be activated, and the observer algorithm may be used by the subject to monitor the subject's susceptibility to a seizure and/or detect seizures.)
And further discloses the process of adjusting parameters based on the patient ([0023]) but does not specifically disclose wherein said one or more activity parameters corresponds to a patient room order.
However, Rodgers teaches the process of using one or more activity parameters corresponding to a patient room order (
[0051]Predictive modeling and artificial intelligence can be applied to collected data patterns to identify, process, categorize, alarm, and rectify risks based on patient information, such as, for example, patient type, patient activity, patient medications, patient physical therapy process, patient location, and other variables.
[0321] - [0322] Image analysis used to monitor patient support exiting can also be used to monitor patient bed rolling behaviors…This turning schedule disturbs the patient's natural sleep pattern, increases the risk of injuring the patient during the process, and adds significantly to staff workload.
This turning schedule (e.g. patient room order) disturbs the patient's natural sleep pattern, increases the risk of injuring the patient during the process, and adds significantly to staff workload.
[0323] By utilizing the in-room image analysis system to detect, record, count and report patient roll-overs, it will be possible to alert staff as to which patients require manual rolling over for each time period and which do not. Benefits to the patient include better sleep quality and less opportunity for tissue injury due to manual turning.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using one or more activity parameters corresponding to a patient room order as taught by Rodgers within the system of Leyde for the purpose of enhancing the system to improve the health quality of patient based on the analysis of data.

Claim 2. Leyde teaches the monitoring system of claim 1, wherein the AI system and monitor device are in wireless communication with one another
([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20,...[0079] the external assembly may be configured to automatically stream the stored EEG data over a wireless link to a remote server or database. [0156]).

Claim 3. Leyde teaches the monitoring system of claim 2, further comprising a portable computing device in wireless communication with the monitor device and AI system, the portable computing device configured to receive the one or more physical properties of the user and send the one or more physical properties of the user to the AI system, wherein the portable computing device is configured to receive the one or more activity parameters from the AI system and present the one or more activity parameters to the user ([0117] External assembly 20 is typically portable and comprises a housing 60 that is of a size that allows for storage in a purse or pocket of the subject. [0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20.).

Claim 4. Leyde teaches the monitoring system of claim 3, wherein one monitor device is a biometric sensor configured to be implanted in the user ([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20).

Claim 5. Leyde teaches the monitoring system of claim 2, wherein the AI system is configured to store the monitored physical properties ([0024] e.g. The data stored in the memory sub-system of the external assembly may thereafter be transferred to a FLASH drive, hard drive, a local computer, or to a remote server).

Claim 6. Leyde teaches the monitoring system of claim 5, wherein the AI system is further configured to analyze the monitored physical properties to predict a biologic function of the user and/or determine a user's response to the one or more activity parameters ([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an epileptic seizure or otherwise predicts the onset of a seizure, the system may provide an output that indicates or otherwise recommends or instructs the subject to take an accelerated or increased dosage of a chronically prescribed pharmacological agent.).

Claim 7. Leyde teaches the monitoring system of claim 1, wherein the AI system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters optimized or personalized to the user ([0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20.
[0040]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde, Rodgers and further in view of Vagelos (US 20170169689 A1).
Claim 8. Leyde teaches the monitoring system of claim 1, and further discloses a smart alert system which indicates to a user an indication of a condition and buttons which a user can respond based on indication ([0103] [0130]) but does not specifically disclose a smart alert system and a call button, the smart alert system in communication with the monitor device and configured to monitor and record physical properties of the user, the smart alter system configured to send out a signal for help before the user activates the call button 
However, Vagelos teaches the process of a smart alert system and a call button, the smart alert system in communication with the monitor device and configured to monitor and record physical properties of the user, the smart alert system configured to send out a signal for help before the user activates the call button 
 ([0017][0032] help button [0033] The fall detection process 400 may first determine in box 402 whether the fall detection unit 650 has detected a potential fall event of the user 1. Should the fall detection unit 650 determine a potential fall event of the user 1, as shown in box 404, the wireless device 24 may send the parameters of the potential fall event over the network to the fall analysis computer 100. [0037] On the other hand, in response to the indication 302, as shown in box 418, the fall analysis computer 100 may receive from the wireless device 24 an indication that the user needs help. In response to this indication, as shown in box 422, the fall analysis computer may communicate an emergency to emergency medical services. In this regard, included with the fall parameters, the location of the user 1 may be transmitted to the fall analysis computer 100 as well. This information may be communicated to emergency medical services in order to assist the user 1.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a smart alert system and a call button as taught by Vagelos within the system of Leyde and Rodgers for the purpose of enhancing the system to implement an automation to notify health providers and first responders of a potential incident which requires immediate attention.

Claim 9. Leyde, Rodgers and Vagelos teach the monitoring system of claim 8, wherein the smart alert system is configured to compile the one or more physical properties of the user every time the user presses the call button to create a set of conditions (Leyde [0103] In some situations, the subject may be able to temporarily disable the alert and/or change the mode or parameters of the alert using a subject input. Such functionality may be carried out through providing a manual subject input--such as pressing a button on the external assembly 20. [0131]).

Claim 10. Leyde, Rodgers and Vagelos teach the monitoring system of claim 9, wherein the smart alert system sends out the signal for help when the one or more physical properties are within a predetermined threshold of the set of conditions (Vagelos [0033] Should the fall detection unit 650 determine a potential fall event of the user 1, as shown in box 404, the wireless device 24 may send the parameters of the potential fall event over the network to the fall analysis computer 100. The parameters may include acceleration in each axis sensed by the wireless device 24, the change in altitude sensed by the wireless device 24, the movements of the wireless device 24 sensed by a gyroscope thereof, the location of the wireless device 24, and the like.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde, Rodgers and further in view of He (US 20150112606 A1).
Claim 11. Leyde and Rodgers teach the monitoring system of claim 1, 
Leyde further discloses the process of modifying or altering a medication schedule in relation to sleep ([0040]) but does not specifically disclose 
wherein the patient room order comprises a medication schedule, the AI system configured to access the medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user.
However, He teaches the process of wherein the patient room order comprises a medication schedule, the AI system configured to access the medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user
([0891][0946] By analyzing the wearer's vital signs, such as the wearer's heart rate and respiratory rate over the course of a particular day, the processor may determine that the wearer is more energized than usual. The processor may recommend that the wearer take the medication earlier than usual to prevent the wearer from becoming too energized and having his sleep disrupted later.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the patient room order comprises a medication schedule, the AI system configured to access the medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user as taught by He within the system of Leyde and Rodgers for the purpose of enhancing the system to appropriate the best time for medication based on the patient’s sleeping pattern.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde, Rodgers and further in view of Takahashi (US 20090234199 A1).
Claim 12. Leyde and Rodgers teach the monitoring system of claim 1, and further discloses the process of determining sleep state and blood flow (Leyde [0026]) but does not specifically disclose wherein the patient room order comprises an order for a blood pressure measurement the AI system configured to activate a blood pressure measurement based on the state of sleep of the user. 
However, Takahashi teaches an AI system configured to activate a blood pressure measurement based on the state of sleep of the user Fig 4 [0122] [0122] In the embodiments, the blood pressure value of the subject is measured when the sleep depth satisfies the predetermined condition…It is thought that the blood pressure can be measured by performing the blood pressure measurement in the above-described way, when the subject is daily in the sleep state.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an Al system configured to activate a blood pressure measurement based on the state of sleep of the user as taught by Takahashi within the system of Leyde and Rodgers for the purpose of enhancing the system to obtain a measurement of a user based on the sleeping patterns in order to minimize disturbance of the user.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of He (US 20150112606 A1).
Claim 32. Rodgers teaches the monitoring system of claim 26, wherein said one or more physical properties of the user is the state of sleep of the user, the Al system configured to access a medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user.
However, He teaches the process of wherein said one or more physical properties of the user is the state of sleep of the user, the Al system configured to access a medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user
([0891][0946] By analyzing the wearer's vital signs, such as the wearer's heart rate and respiratory rate over the course of a particular day, the processor may determine that the wearer is more energized than usual. The processor may recommend that the wearer take the medication earlier than usual to prevent the wearer from becoming too energized and having his sleep disrupted later.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein said one or more physical properties of the user is the state of sleep of the user, the Al system configured to access a medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user as taught by He within the system of Leyde and Rodgers for the purpose of enhancing the system to appropriate the best time for medication based on the patient’s sleeping pattern.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Takahashi (US 20090234199 A1).
Claim 33. Rodgers teaches the monitoring system of claim 26, and further discloses the process of measuring blood pressure [] but does not specifically disclose wherein said one or more physical properties of the user is the state of sleep of the user, the Al system configured to activate a blood pressure measurement based on the state of sleep of the user.
However, Takahashi teaches an Al system configured to activate a blood pressure measurement based on the state of sleep of the user (Fig 4 [0122] [0122] In the embodiments, the blood pressure value of the subject is measured when the sleep depth satisfies the predetermined condition…It is thought that the blood pressure can be measured by performing the blood pressure measurement in the above-described way, when the subject is daily in the sleep state.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the state of sleep of a user, and the Al system configured to activate a blood pressure measurement based on the state of sleep of the user as taught by Takahashi within the system of Rodgers  for the purpose of enhancing the system to obtain a measurement of a user based on the sleeping patterns in order to minimize disturbance of the user.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-31 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Rodgers (US 20070136102 A1).
Claim 26.  Rodgers teaches a monitoring system (Fig. 3), comprising:
at least one external, non-implanted monitor device (sensors 312) configured to monitor one or more physical properties of a user, wherein the one or more physical properties of the user comprises at least one of the following: calories consumption, state of sleep, quality of sleep, activity, heart rhythm, pulse rate, blood pressure, temperature, perspiration, and blood chemistry
([0076] a heart rate monitor can be attached to a patient and move with the patient to continuously monitor the patient's heart rate
[0078] one or more of sensors 312 can be used to detect patient conditions or performance, such as support exiting, ambulation, changes in gait, social interaction, breathing, etc. RFID zones separated by specified distances can be used to measure total ambulation distances and monitor speed or interruptions in speed as a patient walks.
[0323] image analysis…sleep);
an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to generate one or more activity parameters optimized or personalized to the user
([0051] Patient specific data can be collected for each patient to create a database of generalized and personalized knowledge. Healthcare facilities and providers can use the database of knowledge to better understand risks associated with various activities for each patient and/or for each type of activity. Predictive modeling and artificial intelligence can be applied to collected data patterns to identify, process, categorize, alarm, and rectify risks based on patient information, such as, for example, patient type, patient activity, patient medications, patient physical therapy process, patient location, and other variables.
[0258] The patient profiles may include at least one of an alarm level for use in triggering an actionable event, a treatment regimen for the patient, or wellness measurement for the patient. The staff and visitor profiles may include initial information relating to staff and visitor performance as it may relate to the care or wellness of patients.).

Claim 27. Rodgers teaches the monitoring system of claim 26, further comprising a portable computing device in wireless communication with the monitor device and the Al system, the portable computing device configured to receive the one or more physical properties of the user and send the one or more physical properties of the user to the Al system, wherein the portable computing device is configured to receive the one or more activity parameters from the Al system and present the one or more activity parameters to the user
([0074] Accordingly, healthcare providers 306, 307 can also carry mobile computer systems (e.g., laptop computers or PDAs 308 and 309) and other types of mobile devices, (e.g., pagers, mobile phones, GPS devices, or RFID devices). As providers 306, 307 move about a healthcare facility they can still access electronic messages (e.g., alarms) and send messages.
[0077] electronic messages (alarm messages 320 regarding event 317) can be transferred to computer system 301c and/or mobile devices to alert health care providers of an actionable event 317. Alternatively or in addition, electronic messages including patient data 322 can be transferred to other computer systems, such as computer system 301a, that process the patient data 322 (e.g., for refining patient profiles 324 stored in storage 326). Alarm levels 325 can be sent to computer system 301b for use in determining whether an event 317 is actionable.).

Claim 28. Rodgers teaches the monitoring system of claim 26, wherein the Al system is further configured to analyze the monitored physical properties to predict a biologic function of the user and/or determine a user’s response to the one or more activity parameters 
([0023] A computer system analyzes a data stream and detects movements or behaviors that are predictive of support exiting. The use of patient specific profiles helps the computer system distinguish between movements that are predictive of support exiting and movements that are not.
[0024] If behavior predictive of support exiting by a patient is detected, an appropriate response is triggered, examples of which include one or more of alerting staff, establishing two-way audio-video communication between staff and the patient, sending prerecorded audio and/or video warnings to the patient's room, direct intervention by a staff member, ).

Claim 29. Rodgers teaches the monitoring system of claim 26, wherein the Al system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters optimized or personalized to the user
([0323] By utilizing the in-room image analysis system to detect, record, count and report patient roll-overs, it will be possible to alert staff as to which patients require manual rolling over for each time period and which do not. Benefits to the patient include better sleep quality and less opportunity for tissue injury due to manual turning.).

Claim 30. Rodgers teaches the monitoring system of claim 26, further comprising a smart alert system and a call button, the smart alert system in communication with the monitor device and configured to monitor and record physical properties of the user, the smart alter system configured to send out a signal for help before the user activates the call button
([0019]-[0020] call button, periodically refined based on verified and/or rejected patient behaviors…earlier intervention [0302] A third act or step 1403 includes manually or automatically revising or updating previously set support exiting limits in order to more accurately predict support exiting behavior by patient in question. In some cases, the computer system may appropriately alter patient profile data and limits relating to bed exiting so long as it does not substantially increase the risk of unassisted support exiting. In other cases, patient profile data and limits relating to bed exiting may be altered manually by a qualified individual or committee who analyzes data generated during predicted support exiting events.).
Claim 31. Rodgers teaches the monitoring system of claim 30, wherein the smart alter system sends out the signal for help when the one or more physical properties are within a predetermined threshold of the set of conditions ([0305] If predicted patient bed existing is detected by the analyzing computer system, an alert is sent to a nursing station as well as a live video feed of the patient for verification of actual bed exiting. Prior to or at the same time, an alert is sent to the patient's room of potential third party viewing of the patient (e.g., to protect patient privacy). If no verification (i.e., confirmation or denial) is sent to the computer system within a predetermined time period, an automated response is initiated.) .

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive. Applicant states that the prior art fails to teach the limitation 
“wherein said one or more physical properties of the user comprises a state of sleep of the user,” and “wherein said one or more activity parameters corresponds to a patient room order”.
The Examiner disagrees.
The prior art of Leyde teaches wherein said one or more physical properties of the user comprises a state of sleep of the user. Newly found prior art of Rodgers teaches the obvious combination for the limitation, “wherein said one or more activity parameters corresponds to a patient room order”.
Claims 26-31 are taught by the prior art of Rodgers. Claim 32 is taught by Rodgers in view of He; and claims 33 is taught by Rodgers in view of Takahashi. 
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689    

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689